  Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 1 of 36




EXHIBIT C
(Partial case file from
2020 CF 824, Leon County,
Florida.)




                                ■■■                                  001
                Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 2 of 36
E-FILED.ON.13-MAR-2020.AT.02:52PM
                  IN THE CIRCUIT COURT OF SECOND JUDICIAL CIRCUIT
                          IN AND FOR LEON COUNTY, FLORIDA
                                  FELONY DIVISION

  STATE OF FLORIDA         SEX:    F            SPN: 262005            ALIAS:
                           HGT:    509          RACE: WHITE
   vs.                     WGT:    150          DOB:-
                           EYE:    BLUE         HAIR: RED

  SPIVAK, RIVKA B
  128 NE 51ST ST
  SEATTLE WA 98105
                                              CAPIAS
                                     ***********************

   TO ALL AND SINGULAR, 1HE SHERIFFS OF 1HE STATE OF FLORIDA. THIS IS TO CO:MMAND YOU
   TO TAKE SPIVAK, RIVKA B IF SHE BE FOUND IN YOUR COUNTY, AND HER SAFELY KEEP SO THAT YOU
   HA VE HER BODY BEFORE ONE OF 1HE JUDGES OF THE CIRCUIT COURT AT 1HE LEON COUNTY COURTHOUSE,
   INSTANTER, TO ANS\1/ER AN INFORNIATION NOW PENDING IN THE CIRCUIT COURT OF LEON
   COUNTY ON THE CHARGES DESCRIBED BELOW.



         CASE NUMBER       CHARGE LITERAL                                                     BOND
         2020CF824Al       AGGRAVATED STALKING

   GIVEN UNDER MY HAND AND SEAL OF OFFICE AT TALLAHASSEE, FLORIDA THIS 13th DAY OF MARCH , 2020.


                                          GWEN MARSHALL, LEON COUNTY CLERK OF THE CIRCUIT COURT AND
                                          COMPTROLLER




                                                         BY: - - - - - - - - - - - - - -


   ****************************************************************************************************
   ****************************************************************************************************
                                           SHERIFFS RETURN

   RECEIVED THIS CAPIAS ON                        - -~ AND EXECUTED THE SAME
   ON     DAY OF _ _ _ __, _ __, BY PLACING 1HE DEFENDANT IN THE LEON COUNTY JAIL.

                                                                   WALT MCNEIL, SHERIFF




                                                         BY: - - - - - - - - - - - - - - D.S




                                                      ■■■
                                                       ---
                                                      001                                          002
            Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 3 of 36
·•

                                                           IN THE CIRCUIT COURT OF THE
                                                           SECOND JUDICIAL CIRCUIT, IN AND
                                                           FOR LEON COUNTY, FLORIDA.
     STATE OF FLORIDA
                                                           CASENO. CREATE
                                                           SPN 262005
     vs.
                                                           **INFORMATION**
     Rivka B. Spivak
     W/F,_                                                                                   ~oJOCF82 YPr
     SSN
                   Defendant(s).
     _________ _ __/
     INFORMATION FOR:

     1)     AGGRAVATED STALKING (F3) (ref. #2567)


     IN THE NAME OF AND BY THE AUTHORITY OF THE STATE OF FLORIDA:

             JACK CAMPBELL, State Attorney for the Second Judicial Circuit of the State of
     Florida, charges that in LEON County, Florida, the above-named defendant(s):

     COUNT 1: Between November 6, 2019 and February 22, 2020, did willfully, maliciously, and
     repeatedly follow, harass, or cyberstalk another person, S.J.B., and made a credible threat with
     intent to place her/him in reasonable fear of death or bodily injury, contrary to Section
     784.048(3), Florida Sta~tes.                                                      ·


     STATE OF FLORIDA
     COUNTY OF LEON

     JACK CAMPBELL, STATE ATTORNEY
                                                                                                                       ,..,...,...
     SE ND JUDICIAL CIRCUIT                                                                                            'l



              ay Scott
     Desi ·ated Assi~tant State Attorney

 The foregoing instrument was acknowledged before me on March 12, 2020, by A. Callaway
 Scott Designated Assistant State Attorney by Jack Campbell, State Attorney for the Second
 Judicial Circuit of the State of Florida, who is known to me and did take an oath stating good
 faith in instituting the prosecution and certifying that testimony was received under oath from the                                 ·• ·· ,
 m~a       witness
              t e roriwit
                        a lesses
                            .
                                 for the offense pursu                 .. . . . .
                                                           ,.,,•.'i..~"~'t:.~,* AMY L LEE ·
                                                                                            . . . .
                                                               -·~•..-•··•"".t,~
                                                               n•··~··,)         Commission#GG092885
                                                               \:J~j Expires May 8, 2021
 NOTARY PUBLIC                                                 '•I.~~,~····   8ondedTh!uTioyFala~80!).385-7019


 NOTE TO CLERK: ISSUE CAPIAS, SAO suggests No Bond, No contact with victim;
 Case 19MM2919 will be dismissed once this case is created
                                                   ■■■
                                                    ---
                                                   002    ·:    ..   :
                                                                                                                 003
                  Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 4 of 36


                                           Leon County Receipt of Transaction
                                                 Receipt#   1473004
                                                                                                                             Gwen Marshall
                                                                                                             Clerk of Court and Comptroller
                                                                                                                       Leon County, Florida


Received From:
SPIVAK, RIVKA B
128 NE 51ST ST
SEATTLE, WA 98105

On Behalf Of:


                                                                                                                On: 11/12/2019 10:45:04AM
                                                                                                                      Transaction# 100729938
                                                                                                       Cashiered. by: M COULLIETTE

!Non-Case Fees
Fee Description                                        Fee          Prior Paid     Waived             Due              Paid         Balance
(CASHBOND) CASH·BOND DEPOSIT                          500.00             0.00         0.00          500.00          500.00             0.00
                                          Total:      500.00             0.00         0.00          500.00           500.00            0.00




                                  Grand Total:        500.00             0.00         0.00          500.00          500.00             0.00



!PAYMENTS ·


   Payment Type         Reference                                         Amount        Refund       Overage        Change      Net Amount
   CASH              Cash Bond payment for bond#               OK         500.00             0.00       0.00           0.00         500.00
                     170026

                                                   Payments Total:         500.00            0.00        0.00          0.00          500.00




                                                                                                                                 Page 1 of 1

                                                                ■■■
                                                                 ---
                                                                003                                                           004
                         Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 5 of 36




                                                                                                          -. CASH APPEARANCE BONO                                        No.   170026
                                                                                                                                                                               ~\OJ
                                                                                                                                                                          ··           , ~po$ilor

                           ...                       ..             ..  ·..
                                                                         ,..                                 \
                                                                                                                    - ' < 3 1 ~ ~ " : , - - - - , , - S,tate____A_ Zip                ~t\QS°
                   H~ve deposiied ·w ith ·the Sheriff o'f'l'..eon ·county; Florida, tbe suni of ·_....i.t.i:!l.,o-.-LD!CllL!fL~~Ml-.u..:!!!odAJ--~! . . . - - - - - - - - -

                                       --"'-""----) as security for the appearance of the ~fendant upon the conditions hereinafter set forth. If said defendant shall appear
                                                                                                              County, TALLAH~~EE , Flori{ia
                                                                                   · (circle one) Court. in and f~r                          LEON                                0'>:JO       '5M
                                           ~..............-¥.,-1,,..,.._, 201.i:. Coqrtroom#
                                                         • ·•       \ t.
                                                                                                to amwerto  chargeQf    {'•          2.l\
                                                                                                                                       •
                                                                                                                                                               ol\\.~ l\f LOuct .Ji.to}
                                                                               ·                                                         or other charges that may result
                                                                     in
                   therefrom and shall appear said coo rom day to day and tenn to term an(!. shall not depart sam~ without leave of court, said money so deposited
                   shall be returned to_ the depositor, less any unpaid court fees, court costs a11d criminal penalties owed by lhe defendant to tJie Leon C~ty Clerk
                   of Court on this or any other criminal or·c ivil case in Loon ~ounty per section 903.286, Florida Statutes. else be forfeited by the above court


                                .                          .                   ~


                   The above sum received and this bond taken and approved

                                        x( ~                          Na\J ~\_('.. '' ~~- .
0                  B~ me thiS'                                  of_




                                                                                                                                                                                          -
                                              w.
    THIS RECEIPT
    VALID ONLY
    WHEN
    CERTIFIED ,.
                                                           .n~:~~:;.::..!l: : . .! !.,.,!.J. . ,~~'"""'._-_...J_LJ_~_~:~~-=:_:::._::a~_D
                   Loca""'ti\onl].·.Jwhllerlrel..t:tJ!ak:...e~                                          i:                            _.S.          ~►- ---:_-.
           '
                                                                                                                                      COURT COPY : • '.: · ·         -




                                                                                                                            ■■■
                                                                                                                             ---
                                                                                                                            004                                                                     005
                               Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 6 of 36


                                                                 SECOND JUDICIAL CIRCUIT
                                                             ARREST/PROBABLE CAUSE AFFIDAVIT                                                                   1/3

.[ x_ }J:. .Juvelille
~           :A:. :.~:...:ult.::::..:_j_..:..__:...__   e_J_20l>NMONR.OEST
                                                           Arr_es_t_Lo
                                                                     _ca_«_on_ _ __ _ __ _L,--A-gen_c_y_Re_p"T"o_rt#__._-fl..l,!~=~~--~L.IW:!:..L...IPL....L.t-ql
                                                                                                 190177419                                                           qr1·
                                                                                                                                                                      ~

Defendant's Full Name (Last, Flnt, Mid., Suffix)                                                   D.O.B.       Race Sex ·Height      Weight Hair        Eye
SPIVAK, RIVKA B                                                                                                 W     P      509      150      RED       BLU
Aliases                                                               DLNumber                                            Place of Birth         Patrol Zone
                                                                      SPIVARB24SKS                                        NY
Local Address                                                                                Local Home#      Local Work#       Occupation/Employer/Scbool


Per~anent Address                                                                                             Scars, Tattoos, Ualque Physical Features
128NESISTSTSEATTLE, WA'




   2

   3

   4




   3

   4

   s
   6

   7

   8

   9

   10

   11

   12

   13

   14

If Release is Approved, Defendant Should be Electronically Monitored? NO
'if YES, Why?
                                                               Arresdng omcer Name/Id#                     Arresting Agency/ORI#


~tlm
 11/06/2019 22:53
                                                               BOLER
                                                               NATHANIEL
                                                                237
                                                                                                           LEON COUNTY SHERIFF TALLAHASSEE
                                                                                                    ,-,;;, FL0370000




                                                                                            ■■■
                                                                                             ---
                                                                                            005                                                          006
                    Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 7 of 36


"                                      SECOND JUDICAL CIRCUIT
                                   ARREST/PROBABLE CAUSE AFFIDAVIT                                                           2/3

Defendant's Name                                                        Sex                       Agency Report#
SPIVAK, RIVKA B                                                         F                         190177419
The undersigned certifies and swean that he/she has Just and reasonable grounds to beBeve, and does believe that the above named
Defendant on , at approximately , at did the following violation oflaw:
    On 11/06/2019 at 2103 hrs I was dispatched to Aloft, 200 N Monroe St, in ~ference to a violation        of
    injunction. The petitioner, Shawn Bayem, stated he received text messages from the respondent, Rivka
    "Rebecca" Spivak on today's date. Shawn believed Rebecca to be staying at Aloft for their upcoming hearing
    regarding the injunction.

I conducted a records check. A temporary injunction for stalking (2019DR003189) was granted on 10/24/2019
and forwarded to the King County Sheriff's Office in Seattle, Washington for ser.vice. Deputy Alan Kelley with
King County Sheri~s Office served the temporary-injunction to Rebecca on 10/26/2019. Conditions of the
injunction prohibit Rebecca from making contact with Shawn.

    I made eontact with Rebecca at Aloft, in room 610. Due to the allegation, I read Rebecca-her Constitutional
    Rights from my agency-issued Miranda warning card. She stated understanding and agreed to speak with me.
    Post-Miranda Rebecca admitted to sending text messages to Shawn. Rebecca showed me the text messages. At
    the end of the text messages it showed Rebecca attempted to call Shawn, however the call was not completed.
    Rebecca also admitted to placing the call. Rebecca bad in her possession the injunction while I made contact
    with her.            ·                                                                                       . . ·.
    Due to Rebecca's Post-Miranda aqmission to te~g and attempting to call Shawn, I placed Rebecca under
    arrest for violation of an injunction for protection agamst stalking. I secured Rebecca in double locked
    handcuffs and transported her to LCDF without incident

    Affaant Signature                   Arresting O~r Name/Id#                    Arresting Agehcy
                                        BOLER                                     LEON COUNTY SHERIFF TALLAHASSEE
                                        NATHANIEL                                 FL0370000
~?.11                                   237
    Sworn to and subscribed before me tbu Wednesday of November 6TH 2019

    Detention facility
    Leon County Jail S3S Appleyard Driv~ Tallahassee, FL 32304
    Booking Officer                     Bond Amount Aggravating Facton

    '3fJnlef\&M·




                                                                 ■■■
                                                                  ---
                                                                 006                                                      007
                Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 8 of 36

     ..
                                          SECOND JUDICAL CIRCUIT
                                            VICTIM INFORMATION                                                3/3


 # FDLE Statute Victim's Name                     Victim's Address                        Home#    Work#
I._....._
   1 f 84.0487 4A jFLORIDA STATE OF THE CAPITOL, 400 s. MONROE ST.,
         _ _ __,___ _ _ _ _ _ _ _ _u-ALLAHASSEEFL32399                                             I            I
                                                                                                   I            I
Af'Jlant Signature                  Arresting Officer Name/Id#              Arresting Agency
                                                        ,
                                    BOI,.BR                                 LEON COUNTY SHERIFF TALLAHASSEE
                                    NATHANIBL                               FL0370000
~17                                 237                                     Agency Report#: 190177419
Detention facllity                                                          Arrest Date/Time
Leon County Jail S3S Appleyard Drive, Tallahassee, FL 32304                 11/06/19 21:41.
Booldng·Offlcer                     Bond Amount Aggravating Factors
                                     (500                               '




                                                                 ■■■
                                                                  ---
                                                                 007                                    008
                     Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 9 of 36
                                       SHERIFF WALT MCNEIL
                                         LEON COUNTY JAIL
                                      COURT APPEARANCE NOTICE
                                               BONDED OUT
DEFENDANT - SPN# - ADDRESS                        COURT DATE - TIME - LOCATION - COURT TYPE
SPIVAK RIVKA               SPN:262005             NOV 27, 2019 10:30AM    ROOM 2A COUN'l'Y COURT
128 NE 51ST ST                                    301 SOUTH MONROE STREET
SEA'ITLE WA 98105                                 TALLAHASSEE , FL 32301


YOU ARE HEREBY RELEASED, WITH THE RELEASE TYPE STATED ABOVE, FROM THE LEON
COUNT JAIL BY ~ ~ - - - - - - - - - OF THE COUNTY COURT IN
TALLAHASSEE FLORIDA.

I SPIVAK RIVKA DO HEREBY STATE THAT I WILL BE I N COURT AT THE
ABOVE DATE , TIME AND LOCATION TO ANSWER TO THE CHARGE (S) OF:
   Case Number     Charge Literal                          . Bond Amount/Bondsman/Power#
   2019MM2919,Al   CONTEMPT OF COURT VIOL INJUNCTION STALKI $500/SPIVAK RIVI<}\./

IN ACCORDANCE WITH J\MERICANS WITH DISABILITIES ACT, PERSONS NEEDING A
SPECIAL ACCOMODATION TO PARTICIPATE IN THIS PROCEEDI NG SHOULD CONTACT
THE ADA COODINATOR NOT LATER THAN SEVEN DAYS PRIOR TO THE PROCEEDING AT l'HE
OFFICE OF THE COURT ADMINISTRATOR , ROOM 342, LEON c o ~ COURTHOUSE,
TALLAHASSEE , FLORIDA, 606-4401, OR 711 VIA FLORI DA RELAY SERVICE .

I UNDERSTAND THAT MY FAILURE TO APPEAR AT THE DESIGI NATED DATE, TIME,
AND LOCATIOIN WILL RESULT IN MY ARREST.




        Q._(k,Jl"~~-e s--- :s 9                             __ f1__ i--9:-_ 1__L1___ _
         -g;~CTION~~;,I ~ o R E                                       DATE

FOR CASE RELATED INFORMATION, CONTACT THE CLERK OF COURTS, MISDEMEANOR
 DIVISION, 301 SOUTH MONROE STREET, TALLAHASSEE, FLORIDA 32301, 606-4130




                                                                                          --rt:J:
                                                                                          1

                                                                                          c,.·.
                                                                                                    ,.,.
                                                                                                • . .. .   ♦




11£P01ZJN(}n<'t:.4
                                                   ■■■
                                                    ---
                                                   008                                        009
         Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 10 of 36



                                         IN THE COUNTY COURT OF THE
                                         SECOND JUDICIAL CIRCUIT, IN
                                         AND FOR LEON COUNTY, FLORIDA


STATE OF FLORIDA                         CASE NO.: 2019MM2919A

vs.
SPIVAK, RIVKA B                          SPN#:             262005



                                  CONDITIONS OF RELEASE


Pursuant to Administrative Order 2006-02, you shall abide by the following conditions
of your release:

   1. Abstain from alcohol.

   2. Refrain from any further criminal activity.

   3. Have no·contact with the alleged victim of the crime. This includes both direct and indirect
      contacts. You also shall have no contact with the property or premises where the alleged
      crime took place.




This original document should be filed by the booking officer with the Clerk of Court for
inclusion in the court file.




                                                    ■■■
                                                     ---
                                                    009                                       010
L
                Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 11 of 36

    Filing# 99147662_ E-Filed 11/19/2019 09:41:37 PM



                           IN THE COUNTY COURT OF THE SECOND JUDICIAL CIRCUIT
                                          IN AND FOR LEON COUNTY, FLORIDA

              STATE OF FLORIDA,                                         CASE NO:     2019-MM-002919

              v.                                                        SPN:     262005

                                                                        DIV:     3 - SMITH

              ______________
              RIVKA B. SPIVAK,
                   Defendant.
                                                          ,/

                                CONSENT TO REPRESENTATION, WAIVER OF APPEARANCE,
                                 UNIVERSAL CONSENT and WAIVER OF SPEEDY TRIAL

                         RIVKA     B.    SPIVAK,    hereinafter           "Defendant",       notifies      this
               Honorable Court that Defendant has retained the services of Ethan
               Andrew way and the Way Law Firm PA,                          and consents        to counsel's
               appearance         and    representation         and      substitution      of   counsel,     if
               necessary, pursuant to Fla. R. Jud. Adrnin. 2.060 (h).


                         Defendant,      pursuant    to   Rule         3 .180 (a) (3),    Florida Rules      of
               Criminal Procedure, waives appearance at any pre-trial conference
               or court appearance held in this case, except jury selection and
               trial      (jury or non-jury).             See generally Walters v.                State,    905
               So.2d 974         (Fla.    1st DCA 2005);        Jimenez v. State,           201 So.     3d 214
               , (Fla.    2nd   DCA 2016) .


                         Defendant       pursuant   to    the         applicable    provisions     of    Rules
               2.085,      2.060 and 2.090, Florida Rules of Judicial Administration,
               and any subsequent renumbering, consents now and in the future to
               any and all continuances requested by the undersigned attorney.


                         Defendant acknowledges and consents to any Motion to Withdraw
               as Counsel filed by Ethan Andrew Way, if said motion is filed.


                         Defendant WAIVES THE RIGHT TO A SPEEDY TRIAL pursuant to the
                time frames set forth in Rule 3 .191,                          Florida Rules of Criminal
                Procedure.




                                                               ■■■
                                                                ---                                               011
Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 12 of 36




Dated: 11/19/2019

                                               ~
                                               ~                   B. SPXVAK




                             Certificate of Service

       I    certify that a copy of this document was electronically
ser ved via        the   Florida   Courts E-Filing Portal to                                            t he State's
Attorney      and    all   parties   designate?              for                   service              on        November
1"'1       2019.




                                               Respectful ly submitted,

                                               WAY LAW FIRJ(, PA
                                                                   /! _.. ·· .
                                                              ./               /                  ,,/
                                                         /;' ·"       ,,,t..            ( ~;,?
                                                     I             ,✓· :·                                                ......
                                                     --/ / V
                                                                                     ,,..


                                                                                        '-_:7                     _..,
                                                         (/                                 \..              .•
                                               By:                                            ..____ , / -··
                                               Ethan Andrew Way, B. c·:s.
                                               Flori da Bar No. 148199
                                               Post Office Box 10017
                                               Tallahassee, FL 32301
                                               Tel : (850) 412-014 2
                                               Fax: (888) 274-7988



                                               Counse1 for RIVKA B.                                     SP:IVAlC




                                        ■■■
                                         ---
                                        011                                                                                       012
            Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 13 of 36

Filing# 99147662 E-Filed 11/19/2019 09:41:37 PM


                 IN THE COUNTY COURT OF THE SECOND JUDICIAL CIRCUIT
                            IN AND FOR LEON COUNTY, FLORIDA

       STATE OF FLORIDA,                              CASE NO:        2019-MM-002919

       v.                                             SPN:        262005

       RIVKA B. SPIVAK,                               DIV:        3 - SMITH

       _______________/
            Defendant.


                    NOTICE OF APPEARANCE, WAIVER OF ARRAIGNMENT,
                      PLEA OF NOT GUILTY, DEMAND FOR DISCOVERY
                             AND DEMAND FOR JURY TRIAL

               ETHAN ANDREW WAY, B.C.S., and the WAY LAW FIRM, PA, hereby
        file    their   appearance    as     attorneys       of    record           for    RIVKA    B.
        SPIVAK, Defendant.
               Defendant   consents    to    ETHAN ANDREW          WAY     and       the    WAY    LAW
        FIRM, PA's appearance as attorneys of record in this cause.
               Defendant   waives     arraignment      and        enters        a    plea    of    NOT
        GUILTY in this cause.
               Defendant   reserves    the    right   to     object        to       jurisdictional
        and other defects,     and does not waive any motions,                        objections,
        or defects by entry of this Notice and Plea.
               Defendant   gives notice of her election to participate in
        discovery in this matter,           and demands all material related to
        this case in the actual or constructive possession of the state
        as required under Fla. R. Crim. P. 3.220.
               Defendant requests a jury trial in this cause.




                                               ■■■
                                                ---                                                  013
  Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 14 of 36




                       Certificate of Service

        I certify that a copy of this document was electronically
served via the     Fl ori da Courts E-Filing Portal                                   to       t he     State 's
Attorney and all parties designated for service on November 19,
2019.




                                        Respectfully submitted,

                                        WAY LAW FIRM, PA

                                                                                 ./
                                                     /1                      /
                                                   /   /           ~/ ....        .
                                               /      /        , ,/ ,
                                            ( ,,/1..,,-"            \,
                                        By: \./                            -- , ·--·---..,. ., _./' .
                                        Ethan Andrew Way, p;.c.s.
                                        Florida Bar        I48199   ~No-.
                                        Post Office Box 10017
                                        Ta ll ahassee , FL 32302
                                        Tel; (850) 412-0142
                                        Fax:       (888) 274-7988
                                                          ..   :    ·: .



                                        counsel for            RIVKA B. SPIVAK




                                 ■■■
                                  ---
                                 013                                                                           014
             Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 15 of 36
E-FILED.ON.20-NOV-2019.AT.08:54AM
                   IN THE COUNTY COURT OF SECOND JUDICIAL CIRCUIT
                           IN AND FOR LEON COUNTY, FLORIDA
                                MISDEMEANOR DIVISION
STATE OF FLORIDA                    CASENUMBER          CHARGE
                      SPN:          20191\.fM2919Al     CONTEMPT OF COURT VIOL INJUNCTION STALKING
vs.                   262005


SPIVAK, RIVKA B
128 NE 51ST ST
SEATILE WA 98105

                     NOTICE OF CASE MANAGEMENT CONFERENCE
THE ABOVE NUMBERED CASE(S) IS HEREBY SET AT 09:00 A.M. ON WEDNESDAY, FEB. 05, 2020 AT
COURTROOM 2A, 301 SOUTH MONROE STREET, TALLAHASSEE, FLORIDA.

ALL INTERESTED PARTIES ARE HEREBY NOTIFIED OF SAID CASE MANAGEMENT CONFERENCE.

IF YOU ARE SEN1ENCED ON THIS DAY, COURT COSTS AND FINES Wll,L BE ASSESSED AND YOU WILL BE REQUIRED
TO PAY IN FULL OR MAKE AP ARTIAL PAYMENT AT THIS TIME. PLEASE VISIT HITP://WWW.CLERK.LEON.FL.US/,
UNDER CLERK SERVICES, COURTS, COLLECTIONS COURT TO SEE WHAT MAY BE ASSESSED.

                                                      GWEN MARSHALL, LEON COUNTY CLERK OF THE
                                                      CIRCUIT COURT AND COMPTROLLER
      November 20, 2019

PA: WAY,ETIIAN ANDREW
    P.O. BOX 10017
    TALLAHASSEE, FL-32302
                                                      BY: _ _ _ _ _ _ _ _ D.C
CA:

                                                             COPY: STATE ATTORNEY
                                                                    MISD. DIV. 3,
BD: SPIVAK RIVKA
      128 NE 51ST STREEf                                     COPY: PUBLIC DEFENDER
      SEATILE, WA-98105

                                                         CURRENTLOCATION:BONDEDOUT


FOR CASE RELATED INFORMATION, CONTACT THE CLERK OF COURTS, MISDEMEANOR DIVISION,
301 SOUTH MONROE STREET, TALLAHASSEE, FLORIDA 32301, 606-4130.
IF YOU ARE A PERSON WITH A DISABILITY WHO NEEDS ANY
ACCOMMODATION IN ORDER TO PARTICIPATE IN THIS PROCEEDING, YOU
ARE ENTITLED, AT NO COST TO YOU, TO THE PROVISION OF CERTAIN
ASSISTANCE. PLEASE CONTACT ADA COORDINATOR; 301 SOUTH MONROE
STREET ROOM 225, TALLAHASSEE,FL 32301; .850-606-4401 AT LEAST
7 DAYS BEFORE YOUR SCHEDULED COURT APPEARANCE, OR IMMEDIATELY
UPON RECEIVING THIS NOTIFICATION IF THE TIME BEFORE THE
SCHEDULED APPEARANCE IS LESS THAN 7 DAYS; IF YOU ARE HEARING
OR VOICE IMPAIRED, CALL 711.


                                                      ■■■
                                                       ---
                                                      014                                     015
             Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 16 of 36

Filing# 102038010 E-Filed 01/22/2020 01:34:11 PM
                                                               IN THE COUNTY COURT OF THE
                                                               SECOND JUDICIAL CIRCUIT, IN
                                                               AND FOR LEON COUNTY, FLORIDA.

      STATE OF FLORIDA                                         CASE NO. 19MM02919
                                                               SPN      262005
      vs.
                                                               ANSWER TO DEMAND FOR DISCOVERY
                                                                           AND
                                                                DEMAND FOR NOTICE OF ALIBI
      Rebecca B. Spivak,
                     Defendant(s).
      __________________;/
              Comes now the State of Florida, by and through the undersigned Assistant State Attorney,
      pursuant to defendant's DEMAND FOR DISCOVERY and Florida Rule of Criminal Procedure 3.220,
      and furnishes the following:

      1. The names and addresses of all persons known to the prosecutor at the present time to have
      information which may be relevant to the offense charged and to any defense with respect thereto or to
      any similar fact evidence to be presented at trial under Section 90.404(2), Florida Statutes are listed
      below. All names listed below are Category A witnesses unless specifically designated otherwise.

      Cat.A
      Shawn J. Bayern, 494 Frank Shaw Rd., Tallahassee, FL 32312, (516) 510-3798
      Nathaniel Boler #237, Leon Cty. Sherifrs Off., 2825 Municipal Way, Tallahassee, FL 32304
      Mike Zimba #401, Leon County Sherifrs Off., 2825 Municipal Way, Tallahassee, FL 32304
      Cat.B
     "Cat. C

      2. Listed below are the statements of witnesses whose names were furnished in #1 above and copies of
      said statements or reports are Attached to defense counsel's copy of this Answer.

      3. There are not written or recorded statements (unless listed below) of the defendant and copies are
      attached to defense counsel's copy of this Answer. The defendant did not make oral statements to the
      following persons (unless listed below), and the substance of those statements is listed below.

      STATEMENTS MADE TO:                                      SUBSTANCE OF STATEMENT:
                                                                SEE REPORTS

      4. There are not written or recorded statements of codefendants (unless listed below) and copies are
      attached to defense counsel's copy of this Answer. The co-defendant(s) did not make oral statements
      t~ the following persons (unless listed below), and the substance is listed below.

      STATEMENTS MADE TO:                                      SUBSTANCE OF STATEMENTS:
                                                                SEE REPORTS

      5. There is not recorded Grand Jury testimony of tl;ie defendant (unless listed below).·

      6. There are tangible items which were obtained from or belong to the defendant and are described
      below.
             Photograph, fingerprints,

                                                        ■■■
                                                         ---                                             016
       Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 17 of 36



7. fuformation relative to the offense was not provided by a confidential informant.

8. There was not electronic surveillance of the premises of the defendant or of conversation to which
the defendant was a party (unless listed below).

9. There was not a search and seizure (unless listed below) and documents related to any search and
seizures are attached.

10. There are not reports or statements of experts (unless listed below), and copies of said reports or
statements are attached to defense counsel's copy and listed below.

11. The tangible evidence known to the prosecutor in addition to items mentioned in #6 preceding is
listed below.
PCA (3pgs.), Field Case Report (2pgs.), Field Case Report Supplement (3pgs.), Arrest Info Sheet,
Email (2pgs.), Return of Service (2pgs.), Body cam available upon request, SEE REPORTS

        Defense counsel is hereby permitted, at a time and place mutually agreed upon by counsel for
the State and for the defense; or as otherwise ordered by the Court, to inspect, copy, test and/or
photograph the foregoing statements, documents, test results, and/or tangible items of evidence.

12. The State has herein submitted its complete ANSWER TO DEMAND FOR DISCOVERY
pursuant to F.R.Cr.P. 3.220, and respectfully demands the defense to submit its corresponding witness
list within seven days and disclose to the State and permit them to inspect, copy, test and/or
photograph the information and material in the defendant's possession or control as listed in F.R.Cr.P.
3.220 within fifteen days after receipt of this ANSWER TO DEMAND FOR DISCOVERY.

13. The State hereby makes DEMAND FOR NOTICE OF ALIBI in the event such defense is to be
used at the trial of this defendant.

      · I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
Ethan Andrew Way, on January 13, 2020 bye-service to ethan@waylawfirm.com.

JACK CAMPBELL
STATE ATTORNEY
SECOND JUDICIAL CIRCUIT

/s/Jon Bielby Jr.
Assistant State Attorney




                                                 ■■■
                                                  ---                                              017
              Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 18 of 36
E-FILED.ON.05-FEB-2020.AT.01:0SPM
                   IN THE COUNTY COURT OF SECOND .ruDICIAL CIRCUIT
                           IN AND FOR LEON COUNTY, FLORIDA
                                MISDEMEANOR DIVISION

STATE OF FLORIDA                    CASENUMBER       CHARGE
                        SPN:        2019MM2919Al     VIOLATION OF STALKING INJUNCTION
vs.                    262005


SPIVAK, RIVKA B
128 NE 51ST ST
SEATTLE WA 98105

                       NOTICE OF PRE-TRIAL CASE MANAGEMENT
1HE ABOVE NUMBERED CASE(S) IS HEREBY SET AT 08:30 A.M. ON WEDNESDAY, MAR. 11, 2020 AT
COUR1ROOM 2A, 301 SOUTH MONROE SlREET, TALLAHASSEE, FLORIDA.

ALL INTERESTED PARTIES ARE HEREBY NOTIFIED OF SAID PRE-1RlAL CASE MANAGEMENT.
A CAPIAS FOR TIIE DEFENDANT'S ARREST WILL BE ISSUED IF SHE FAILS TO APPEAR.
IF YOU ARE SENTENCED ON 1HIS DAY, COURT COSTS AND FINES WILL BE ASSESSED AND YOU WILL BE REQUIRED
TO PAY IN FULL OR MAKE AP ARTIAL PAYMENT AT THIS TIME. PLEASE VISIT HTTP://WWW.CLERKLEON.FL.US/,
UNDER CLERK SERVICES, COURTS, COLLECTIONS COURT TO SEE WHAT MAY BE ASSESSED.

                                                   GWEN MARSHALL, LEON COUNTY CLERK OF THE
                                                   CIRCUIT COURT AND COMPTROLLER
      February S, 2020

PA: WAY,ETHAN ANDREW
      P.O. BOX 10017
      TALLAHASSEE, FL - 32302
                                                   BY: _ _ _ _ _ _ _ _ D.C
CA:


                                                      COPY: STATE ATTORNEY
                                                             MISD. DIV. 3,
BD: SPIVAK RIVKA
    128 NE 51 ST STREET
                                                      COPY: PUBLIC DEFENDER
      SEATTLE, WA-98105

                                                      CURRENT LOCATION: BONDED OUT


FOR CASE RELATED INFORMATION, CONTACT 1HE CLERK OF COURTS, MISDEMEANOR DIVISION,
301 SOUTH MONROE STREET, TALLAHASSEE, FLORIDA 32301, 606-4130.
IF YOU ARE A PERSON WITH A DISABILITY WHO NEEDS ANY
ACCOMMODATION IN ORDER TO PARTICIPATE IN THIS PROCEEDING, YOU
ARE ENTITLED, AT NO COST TO YOU, TO THE PROVISION OF CERTAIN
ASSISTANCE. PLEASE CONTACT ADA COORDINATOR; 301 SOUTH MONROE
STREET ROOM 225, TALLAHASSEE,FL 32301; 850-606-4401 AT LEAST
7 DAYS BEFORE YOUR SCHEDULED COURT APPEARANCE, OR IMMEDIATELY
UPON RECEIVING THIS NOTIFICATION IF THE TIME BEFORE THE
SCHEDULED APPEARANCE IS LESS THAN 7 DAYS; IF YOU ARE HEARING
OR VOICE IMPAIRED, CALL 711.


                                                   ■■■
                                                    ---
                                                   017                                    018
              Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 19 of 36

Filing# 103818658 E-Filed 02/24/2020 05:16:58 PM
                                                            IN THE COUNTY COURT OF THE
                                                            SECOND JUDICIAL CIRCUIT, IN
                                                            AND FOR LEON COUNTY, FLORIDA.

                                                            CASE NO.     19MM02919
                                                            SPN          262005
        STATE OF FLORIDA

        vs.                                                 AMENDED ANSWER TO DEMAND
                                                                 FOR DISCOVERY
        Rebecca B. Spivak,
                      Defendant.
        - - - - - - - - - - - - - -I
                CO1\1ES NOW the State of Florida, by and through the undersigned Assistant State
        Attorney, and files this Amended Answer to Demand for Discovery. The State's Answer to
        Demand for Discovery is amended to include the following:

                EXHIBITS:
                1 - Sworn Statement (9pgs.)

               I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
        Ethan Andrew Way, P.O. Box 10017,, Tallahassee, FL 32302 , on February 24, 2020 by U.S.
        Mail/hand delivery or bye-service to ethan@waylawfirm.com.

                                                            JACKCAI\1PBELL
                                                            STATE ATTORNEY
                                                            SECOND JUDICIAL CIRCUIT


                                                            /s/Jon Bielby Jr.
                                                            Jon Bielby Jr.
                                                            Assistant State Attorney




                                                     ■■■
                                                      ---                                          019
         Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 20 of 36




                                                       IN THE COUNTY COURT OF Tl-ffi
                                                       SECOND JUDICIAL CIRCUIT, IN
                                                       AND FOR LEON COUNTY,
                                                  FLORIDA                                      ~
                                                                                               ~
                                                                                               ,-...:,
                                                                                                   c::>
                                                                                                   ""Tl
                                                           CASE NO.                                r-1
                                                                                                   co
STATE OF FLORIDA,
     i
vs.·!

Rebecca B. Spivak
_...:,._   _________
   · Defendant(s).
                                  /

     :                                MOTION TO REVOKE BOND
     I
     I                                                                  •
    the State of Florida, by and through the undersigned Assistant State Attorney, pursuant to
Rule 3.131(F), Florida Rules of Criminal Procedure, and Section 903.046, Florida Statutes,
requests this Honorable Court to revoke bond in the above-styled cases. In support of this
motion, .the State would show as follows:
                                                                  ,./
    11. Defend?Ilt in the present case is charged with Violation of Stalking Injunction.
    ?· As part of the Defendant's Pre-Trial Release in this cas.e, the Defendant agreed to have no
     I
    .i     contact with the victim, inclqding direct and indirect contacts .
     '3.   The Defendant has since sent numerous e-mails to a wide range of colleagues of the
           Defend~t, with the clear intent to make·threats to the victim (see attached exhibit).
    4. These e-mails have clearly and consistently violated the Pre Trial Release condition of no
               '                                                                                   '

           contact with the victim.
    .WHEREFORE, the State respectfully requests this Honorable Court to revoke bond in this
c,l in order to assure the Defend~t's appearance in court and to protect the community against
+onable dangOr from this defendant


                                                           Respectfully submitted,

                                                           JACK CAMPBELL
                                                           STATE ATTORNEY

                                                           /s/Jon Bielby Jr•
                                                   .>      ASSISTANT STATE ATTORNEY



                                                    ■■■
                                                     ---
                                                    019                                                   020
           Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 21 of 36




 .    '
      I
                                  CERTIFICATE OF SERVICE
      I
     '1
             I HEREBY CERTIFY that a copy of the foregoing has been furnished to Ethan Andrew
Way, on February 24, 2020 by e-service to ethan@waylawfinn.com.


                                                       /s/Jon Bielby Jr.
                                                       ASSISTANT STATE _ATTORNEY
     ,i,




      I
     '("




                                    '




                                                ■■■
                                                 ---                                            021
       Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 22 of 36




   IN THE CIRCUIT COURT OF THE
   SECOND JUDICIAL CIRCUIT IN
 1
   AND FOR LEON COUNTY, Fl,ORIDA
 !                                                .
 ,                                               SWORN STATEMENT

                                      Slate of Florida vs.        5p; ~ p,g_\si..li2C lA.c
  BEFORE MB, !he undersigned authority-personally appeare<i__s : : ~                                      •~ e,-n
 : who after being duly sworn, deposes and states as follows:
 ! ,5frll( th· J,;r;f/f~,/7 tft/PfYJQ' ~ ~.5                                       8>'11ti1             t?'I?/   rW/ttk
 '/?Phra b-'> r,v,Pl>c/ fa Mtte ik-l:r                                            ~~1                            ,.,,        ,
 ! /z(fr({/£/lltf, -<~e               hnl'    ;z1f C1'11M/ M                                   nt'.a4        sm;e
 '.            .1       il1i¥f';f     Vll' If.    ·If.          ,'.     ~        /J?, Vh(/4J,,_. )ur 6""
 · /,,1 · . ~I/                 mi1              "·              61 q    1!f'          •'P.-            -Kd..      12

                    f/Jrt'~ · //✓tp
 I    t~i
       /t'Jlr>(

 ..~l!!t_@1_:_
                                    ~S
                                        (Ta


                                    ~ ~"111~ _
                                                 /,f'/L~        #1em. ;Jn (/1e,(t IIJ1«~.fll'.5-_,,
                                                         ~ .9M/?Je ef5 pf' lf"'J-::2_
                                                             Pf &::e,/J av                                 s-11~'~
 .'dfirf jttr/lJAt1//2 teCl/t?nO                         ;,.,t?lf(t/ .   G,e/    <ff   flll+JJ /4:? /4-/bfb-~
 ·l fbem, fer G';,-nt,I, ah :;/&~ ✓,~ v-1ilt ''J"f .r
 ,1(2711!1 6/Plr 1/f' «fl ~f €[ti. (,zy &¼6.MJ.55'1Jt, s:f<I. - . .
 _l#>'Y'f'llk! ,,,.. ji,{ff le fY!Gllt,lr .a111r11 I t-~~7 ~/,Zr,#)         11


  la 11&~,, H rU$'dvlJ'/4 dc4-11 ctl: ff'((•
  :        ,                                                                                    I

  l




 i              Under penalties of perjury, I declare that I have read the foregoing (document) and that the facts



  Ji                :~toEm~~~~
      stated in it are true.          ·.~ , ~          ~.


                                                                                                           ,20~


'£..Auomoylnfl_
  !fype of  .
                                                  -
 . Identification: fL.., )L:# l'>lz&o 1'fr>'1 >11 'BSV
   PersooallyKnown: _ _ _ __

      ~wom toum ,ul,Kribod boloro.,. lbl•     ~ of                       4»Y½             Q«                     ,2JJ z.il
                                                                                                    1
                                                            .    ■■■
                                                                  ---
                                                                 021                                                             022
          Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 23 of 36




                                                         IN THE COUNTY COURT OF THE
                                                         SECOND JUDICIAL CIRCUIT, IN
                                                         AND FOR LEON COUNTY;
                                                    FLORIDA

                                                              CASE NO.       19MM02919

STATE OF FLORIDA,
      I


v~.
      I
Rbbecca B .. Spivak
 · Defendant(s).
_________....;/
      I
  I                                      MOTION TO REVOKE BOND
  !
.i
          The State of Florida, by and through the undersigned Assistant State Attorney, pursuant to
R~le 3.13l(F), Florida Rules of Criminal Procedure, and Section 903.046, Florida Statutes,
requests this Honorable Couit to revoke ~ond in the above-styled cases. In support of this
mption, the State would show as follows:
  11.
 :_ 1         Defendant in the present case is charged with Violation of Stalking Injunction.
          2. As part of the Defendant's Pre-Trial Release in this case, the Defendant agreed to have no
              contact with the victim, including direct and indirect contacts.
          3. The Defendant has since sent numerous e-mails to a wide range of colleagues of the
                                                                      .                          .
              Defendant, with the clear intent to make threats to the victim (see attached exhibit).
          4. These e-mails have clearly and consistently violated the Pre Trial Release condition of no
              contact with the victim.
  '. WHEREFORE, the State respectfully requests this Honorable Court to revoke bond in this
  I                 •

cdse in order to assure the Defendant's appearance in court and to protect the community against
u~easonable danger from this defendant.

                          .,
                                                              Respectfully submitted,

                                                              JACK CAMPBELL
                                                              STATE ATTORNEY

                                                              /s/Jon Bielby Jr.
                                                              ASSISTANT STATE ATTORNEY
  I
  I
  I
 .I

 !I                                                    ■■■
                                                        ---                                               023
      Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 24 of 36




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing has been furnished to Ethan Andrew
     ty, on February 24, 2020 bye-service to ethan@waylawtirm;com.


                                                     /s/Jon Bielby Jr.
                                                     ASSISTANT STATE ATIORNEY




                                                                       )

,j


.I                                            ■■■
                                               ---                                           024
        Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 25 of 36




    IN THE CIRCUIT COURT OF THE
    SECOND JUDICIAL CIRCUIT IN
    AND FOR LEON COUNTY, FLORIDA

                                           SWORN STATEMENT.

                                State of Florida vs.     cSv~ VctJ(    1   ~~~~-e x_
I


                                                                       Sbo.wn ,~ > 1
; BEFORE ME. the und~signed authority personally appeared
. who after being duly sworn, deposes and states as follows:                         =-=r
        /I-er /lrf#(lt; /JIA'k if ck, .f6/ s-Ae                            l<s-   h~

·~ of fh/J 1'"'r/11, ~q ,~h~,"};II,           a ' ~ q:          hf~
                                                               /!~
 :lrJ.71,,,~1,,,, tr-rJ n5'~ c.6-e h~..$ for ?Jtlf>'IY.. /nq'7 "2'
 Jg{(,/J eA1a:l!s IP ~4 a1f /?J m,,, Jq~ e/?J..z/1,dJ


    i        {&zl'e th< t>tk~~f                      1,4?(       ?ff -~m~~ le,ii~~
    i O//'   cd/rl k~
·1
    ;------------------------



. late Attorney Investigator           .
;!rype of                  f;     ·              ,c:r:..7\
    Identificatlon:HsD/-F/o'!ffl'ja 11/, oV
    Personally Known:                      .   .N-t'\.
    Sworn to and ,i,b,cribod befu<e me t h i s ~ d,y of         :L. h-;,., '---" J

                                                         ■■■
                                                          ---                               025
                     Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 26 of 36




Filing#   ~J         7174 E-Filed 11/07/2019 09:48:32 AM



     1                                DECLARATION OF RIVKA (REBECCA) SPIVAK

     2
            ·I
     3 ·     !I,       Rebecca Spivak, c;leclare and s~ as follows:
             !
     4
     5                 I.      My place of residence is Seattle, Washington. Prior to November 6, 2019, I had
     6       ; never been to Tallahassee Florida. The last time I was in the State of Florida was in the
     7               1980s, Jong before I ever met Shawn Bayern.
     8                 2.      I used to be a member of an email-based mailing list called "Plusmail,'' the
     9     . .: members of which are predo~antly Yale students and alumni who at some point worked

   10        1       in information technology or computer science.
   11                  3.      I am not a lawyer, b\J,t I ~1 an inactive member of the California State Bar. .I
   12        ! studied computer science a~ Yale where I was classmates with Shawn, and I have an MBA
             I


   13                from Harvard Business School. I am employed as a Senior Data Scientist at Amazon,
   14                although I am currently ~n medical leave.
   15                  4.      I had been distressed for years about a gender discrimination lawsuit I had with
   16                Google, in which I represented myself. I had been employed by Google as a Senior Product
   17                Manager from 2010 through 2015 and believed I experienced gender discrimination during
   18        : the time. Over the years I shared some of my beliefs about the case with Shawn and other
   19                members ofPlusmail, and some of them accused me of being delusional about some of the
   20            i claims I made against Google and their attorneys.
   21        I 5. '
                 I
                               I sent Shawn certain emails because at the times I sent those emails I believed he
   22         i had interfered with my case and had psychologically manipulated me as part of an                          ..
              i                                              .
   23        ·, implausible conspiracy. When I sent him those emails I was intoxicated and in acute                       ''

   -24       : distress over my implausible beliefs. It is not the first time I have sent regrettable emails
   25                while intoxicated and/or suffering from delusions/paranoia, but I have never been violent.
   26            ; 6.          Nothing excuses those emails. I regret sending them. I want to try to explain why
   27            · 1 sent them, though I am not trying to excuse them or to deny responsibility for them.



           DECLARATION OF REBECCA SPIVAK - 1


             ,i                                                  ■■■
                                                                  ---                                               026
                        Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page
                                                                             \   27 of 36


..


        1                 7.      rve been diagnosed with Chronic Alcohoiism Disorder and ~lcohol Induced
                                                                                         -
        2               Psychotic Disorder-with Delusions. Attached is a true-and~correct copy of paperwork
        3               completed by my d~ctor in support of my current medical leave from Amazon. My doctor
        4               notes that she does not believe I would act on violent ideations.
        s                 8.      My primary purpose was to have Shawn understand my ~motional distress at a
        6               time when I was overcome by feeling of being under attack. I was crying for help in an .
        7               inappropriate way while intoxicated. I felt alone and that no one understood how much I was,,...
        8               hurting.- It was about my own emotional state and not about trying to make Shawn afraid.
        9                -9.      My doctor has ordered me to begin Alcohol Rehab Treatment and I have agreed
      10        .i to complete that treatment. Sb.e also prescribed me psychiatric medication, and I have
      11       · I agreed to take that medication as prescribed.
      12                  10.     I never imagined being in this situation. I am embarrassed and oveiwhelmed. This
      13            ; isn•t who 1 am. I don't want to hurt anyone.
                    I
      14                  11.     Although the emails I sent were terrible, I'm not a st~lker. I was drunk and crying
      15                and hurting in my bedroom three thousand miles away when I let my intoxication or
      16            , paranoia spill out into emails I know I should not have sent I n.ever would have or could
      17 .          , hurt Shawn and I tried to make clear that I was sharing my mental distress and not making
      18 .      -I      threats. ,Regardless, while I've been afraid and distressed, those emails weren't ok to send
                    '
      19            1 even if they weren't threats.   I've needed help. I'm getting it now.
      20            !     12.     Shawn was a good friend and didn't dese.rve this. i am sorry and I desperately
      21            : want_a second chance at reconciling a 20-year friendship. rve lost everything and·everyone
      22                I ever cared about and 1 can't blame anyone but myself for that.
      23

      24                  I declare under penalty of perjury under the laws of the State of Florida that the foregoing
     · 25    is ~         and correct. Executed this 7rJi day of November 20 I 9 in Tall.ahassee, .Florida.
      26
      27
      28
                                                                              ~-..-:
      29                                                                  Rivka (Rebecca) Spivak, declarant

             DECLARATION OF REBECCA SPIVAK - 2


                                                                     ■■■
                                                                      --- .
                                                                     026                                                   027
                          Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 28 of 36


                :J
Re: <no subject>.
  I    •         I

                 I.
           Subject: Re: <no subject>
           From: Rebecca Spivak <rebeccaspivak@outlook.com>
           Date: 2/22/2020, 3:15 AM
           To: 11 ckstern+plusmail@gmail.com 11 <ckstern+plusmail@gmail.com>, "nathan.willard@gmail.corri"
           <nathan.willard@gmail.com>, 11 cacsar.plus@gmaif-.com 11 <cacsar,plus@gmail.com>,
           11 plµs.ajg@gmail.com 11 <plus.ajg@gmail.com>, 11yenergy@gmail.com 11 <yenergy@gmail.com>,

           11 benjamin.collier@gmail.com 11 <benjamin.collier@gmail.com>, "JakeBerv.plus@gmail.com 11


           <JakeBerv.plus@gmail.com>, "maxrcho@gmail.com" <maxrcho@gmail.com>,
           11 jac0IJ.btookover@gmail.com 11 <jacob.brookover@gmail.com>, "diana.sherman@gmail.com"


           <diana.sherman@gmail.com>, 11 ayan.kayal@gmail.com 11 <ayan.kayal@gmall.com>,
           11 neil.ii:tala@gmail.com 11 <neil.inala@gmail.com>, "david@goerger.info" <david@goerger.info>,

           11jessica@jessicayang.org" <jessica@jessicayang.org>, "vc@vladcole.net" <vc@vladcole.net>,

           "bianc~.weiwen.li@gmail.com" <blanca.weiwen.li@gmail.com>, 11 benito.flores@yale.edu"
           <benifo.flores@yale.edu>, 11 seluga@gmail.com 11 <seluga@gmail.com>

           Everything about my life was awful. But it was going to be better and ok ... because I was going to win my case.
           I would get the valfdation that would reset everything. Why else would I throw everything in to it?

           That's how everything was going to get better.

           Shawn. ,r hate you.

           I wish you were dead. Really. Really and truly. Suffering arid death. That's what J want for you. It won't change.
           Ever. ·;                                                            ·
                     •I
           This wili '.never change. You say "I didn't hurt you, Ijust talked to you." Well, you fucking threw me in )ail for a text
           message'.
                      I
                      I

           I truly hate you. I genuinely would prefer your death to getting tens of mlllions of dollars. All I want Is to destroy you
           because ·money can't fix what you did to me. I hate you. It is the most intense emotion I have ever felt in my life. My
           hatred f~r you. In 43+ years of life,I haven't felt, anything as strongly as that.




1of1                                                                                                                         2/22/2020, 2:37 PM
                                                                        ■■■
                                                                         ---                                                           028
                     Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 29 of 36

                i\
Re: <no suFiject>,
                 I
                .I
                 I
           Subject: Re: <no subject>
          ·From: R~becca Spivak <r~beccasplvak@out'look.com>
           Date: 2/22/2020, 10:06 PM
           To: "ckstern+plusmail@gmail.com" <ckstern+plusmail@gmail.com>, unathan.wi11ard@gmail.com 11
           <nathan.willard@gmail.com>, 11cacsar.plus@gmail.com11 <cacsar.plus@gmail.com>,
         . "plus.ajg@gmail.com• <plus.ajg@gmail.com>, "yenergy@gmall.com" <yenergy@gmail.com>,
           "benjamin.coliler@gmall.com 11 <benjamin.collier@gmail.com>, "JakeBerv.plus@gmall.com"
           <JakeBerv.plus@gmail.com>, "maxrcho@gmall.com 11 <maxrcho@gmail.com>,
           11
              jacob.brookover@gmail.com 11 <jacob.brookover@gmail.com>, 11diana.sherman@gmail.com 11
           <diana.sherman@gmail.com>, 11ayan.kayal@gmall.com 11 <ayan.kayal@gmail.com>,
           "neil.inala@gmafl.com" <neil.irala@gmall.com>, 11david@goerger.info11 <david@goerger.info>,
           "jessica@jessicayang.org'' <Jesslca@Jessicayang.org>, "vc@vladcole.net" <vc@vladcole.net>,
           11
              bianca.welwen.1i@gmail.com 11 <bianca.welwen.li@gmall.com>, "benito.flores@yale.edu"
           <benito.flores@yale.edu>, 11seluga@gmall.com11 <seluga@gmail.com>

          He thought he was clever, competent, admired, respected, wanted, needed.
          He assumed those things and acted as if they were true.
          He was so pathetically wrong.

          Shawn, you little shit, I never thought well of you..
          Why do you thl nk we fought so much over the years7
          You assumed you were adm_lred and loved and couldn't handle It when I told you you were not.

          You are disgusting.
          You're greasy.
          And small.
          You're a rat pretending to be a llon.
          ·-·-- ----·------               ----·--·---··-· ..
          From:-Rebecca Spivak <rebeccaspivak@outlook.com> ·
                                                                           --------
          Date: Saturday, February 22, 2020 at 7:03 PM
         To: "ckstern+plusmail@gmall.com" <ckstern+plusmail@gmail.com>, "nathan.wlllard@gmail.com"
          <nathan.willard@gmall.com>, "cacsar.plus@gmail.com" <cacsar.plus@gmall.com>, 11 plus.ajg@gmail.com11
          <plus.ajg@gmail.com>, Ven Duong <yenergy@gmall.com>, "benjamin.collier@gmail.com"                -
          <benjamin.collier@gmail.com>, "JakeBerv.plus@gmall.com" <JakeBerv.plus@gmail.com>, Max Cho
          <maxrch'o@gmall.com>, "Jacob.brookover@gmall.com" <Jacob.brookover@gmail.com>,
         ."diana.sherman@gmall.com" <diana.sherman@gmail.com>, Ayan Kava.I<ayan.kayal@gmail.com>,
          "nell.inci!a@gmail.com" <neil.inala@gmail.com>, "davld@goerger.info" <david@goerger.info>,
          "jesslca~Jessfcayang.org11 <jesslca@jessicayang.org>, "vc@Madcole.net" <Vc@vladcole.net>,
          "blanca.weiwen.li@gmall.com" <blanca.welwen.li@gmail.com>, "benlto.flores@yale.edu"
          <benlto.flores@yale.edu>,   "seluga@gmall.com" <Seluga@gmall.com>
         Subject:
                  • I

                     i
                         re:
                       <no subject>
                                                                      •
                                                                        ·
                                                                                             .

                                                                                                                              ,
         Shawn ls:an Incompetent, egotistical child who didn't know his privilege, and who was completely out of his league
         when he thought he could hold any sort of position over me. Like when- at age 3, tries to tell me she's the boss.
         It's cute because she's three.
         With Shawn It's mind boggling. He's shit.
         Look what a fuck up he is.
          Little boy who got too excited ... and who now has shit running down his shorts, hoping that others don't see It.



1 of1                                                                                                                 2/22/2020, 10:06 PM
                         .I                                         ■■■
                                                                     ---
                                                                    028                                                           029
                      Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 30 of 36


 .        .
Rei <no subject>



         Subject: Re: <no subject>
         From: Rebecca Spivak <rebeccaspivak@outlook.com>
          Date: 2/23/2020, 12:15 AM
         To: 11 ckstern+plusmai1@gmall.com 11 <ckstern+plusmail@gmail.com>, 11 nathan.wi11ard@gmail.com 11
         <nathan.willard@gmail.com>, "cacsar.plus@gmall.com 11 <cacsar.plus@gmail.com>,
         "plus.'.ajg@gmail.com" <plus.ajg@gmail.com>, "yenergy@gmail.com" <yenergy@gmail.com>,
         11 benj~mln.col1ier@gmail.com 11 <benjamin.collier@gmail.com>, 11 JakeBerv.plus@gmail.com"

         <JakeJ3erv.plus@gmail.com>, "maxrcho@gmail.com 11 <maxrcho@gmail.com>,
         11jacob.brookover@gmail.com 11 <jacob.brookover@gmail.com>, 11 diana.sherman@gmail.com"


         <dian~.sherman@gmail.com>, 11 ayan.kayal@gmail.com 11 <ayan.kayal@gmail.com>,
         "neil.(nala@gmail.com" <neil.inala@gmail.com>, 11 david@goerger.info 11 <david@goerger.info>,
         "jessica@jessicayang.org" <jessica@jessicayang.org>, 11vc@vladcole.net <vc@vladcole.net>,
                                                                                            11


         11 bianca.welwen.li@gmail.com 11 <bianca.welwen.li@gmail.com>, 11 benito.f1ores@yale.edu 11

         <benito.flores@yale.edu>, 11 seluga@gmail.com 11 <seluga@gmail.com>

         Loi, Shawn. Here's the thing.

         Even If you want to discredit the things I'm saying about you ...

         You can't get out of the fact that you didn't anticipate this reaction.

         ¥ou fucked up regardless.

         You're such a shit.

         You expected to be important and to give out your rehearsed humblebrag about how you just were glad you were
         able to help in this heartbreaking situation

        AHAHHAHHAHAHAHHA

         Maybe your cellmates will give you audience •
           ....   I                                              - - - • - • • - - • - ..- - • - - - - - - • - - - - - - -
        From:'Rebecca Spivak <rebeccaspivak@outlook.com>
        Date: Saturday,
                 I
                          February 22, 2020 at 9:13 PM
        To: 11 ckstern+plusmall@gmail.com" <ckstern+plusmail@gmail.com>, "nathan.willard@gmail.com 11
        <nathan.willard@gmall.com>, 11 cacsar.plus@gmail.com 1' <cacsar.plus@gmail.com>, "plus.ajg@gmail.com"
        <plus.~jg@gmail.com>, Ven Duong <yenergy@gmail.com>, "benjamin.colller@gmail.com"
        <benjamin.collier@gmail.com>,
                 I
                                              11 JakeBerv.plus@gmall.com 11 <JakeBerv.plus@gmail.com>, Max Cho .

        <max~cho.@gmail.com>, 11 jacob.brookover@gmail.com 11 <jacob.brookover@gmail.com>,
        "diana.sherman@gmail.com" <dlana.sherman@gmail.com>, Ayan Kaya! <ayan.kayal@gmail.com>,
        11 neil.i~ala@gmail.com 11 <neil.lnala@gmail.com>, 11 david@goerger.info 11 <david@goerger.info>;

        11 jessi~a@jessicayang.org 11 <jesslca@jesslcayang.org>, "vc@vladcole.net" <vc@vladcole.net>,

        11 blan9a.weiwen.ll@gmall.com 11 <bianca.weiwen.li@gmall.com>, 11 benito.f1ores@yale.edu 11

        <benito.flores@yale.edu>,
                 I
                                      11 seluga@gmail.com 11 <seluga@gmall.com>

        Subject: Re: <no subject>

        Shawn wanted to be the public face of me.

        What a fucking ridiculous Insanity!

        He's the shit stain on my toilet paper.


1 of2                                                                                                             2/23/2020, 12:17 AM
                                                                     ■■■
                                                                      ---                                                    030
               Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 31 of 36




       I mean, I'm all for ambition. But let's keep it reallsticl




2of2                                                                         2/23/2020, 12:17 AM
                                                                    ■■■
                                                                     ---             031
                    Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 32 of 36


.
Re~ <no subject>



         Subject: Re: <no subject>
         From: Rebecca Spivak <rebeccaspivak@outlook.com>
         Date: 2/22/2020; 10:11 PM
          To: "ckstern+plusmail@gmail.com" <ckstern+plusmail@gmail.com>, 11 nathan.wi11ard@gmail.com 11
          <nathan.willard@gmail.com>, "cacsar.plus@gmail.com" <Caesar.plus@gmail.com>,
          11 plus.ajg@gmail.com 11 <plus.ajg@gmail.com>, 11 yenergy@gmail.com 11 <yenergy@gmail.com>,


          "benjamin.collier@gmail.com" <benjamin.collier@gmail.com>, 11JakeBerv.plus@gmail.com"
          <JakeBerv.plus@gmail.com>, "maxrcho@gmail.com 11 <maxrcho@gmail.com>,
          "jacob.brookover@gmail.com" <jacob.brookover@gmail.com>, 11 diana.sherman@gmail.com 11
          <diana.sherman@gmail.com>, "ayan.kayal@gmail.com" <ayan.kayal@.gmail.com>,
          "neil.inala@gmail.com 11 <neil.inala@gmail.com>, "david@goerger.info" <david@goerger.info>,
          11 jessica@jessicayang.org 11 <jessica@jessicayang.org>, "vc@vladcole.net" <vc@vladcole.net>:,


        · 11 bianca.weiwen.li@gmail.com 11 <bianca.weiwen.li@gmail.com>, "benito.flores@yale.edu"

          <benito.flores@yale.edu>, "seluga@gmail.com" <seluga@gmail.com>

         I do have to admit that I have small joys ln my life. They're not all gone.

         I do get some joy and laughter rn imagining how Shawn assumed he would be the beloved hero in my situation.

         And instead he's the biggest fuck-up resented by all involved parties. Like assuming you'll end up +99 and ending up
         -99. I
         Not gojng from assumed hero to neutral. Going from assumed Hero to disgusting and reviled and exposed.
                   i
         At least I have that, Shawn.
         It helps me breathe,

         You giantfuck up.



             -1--•-·---------··-· . ------·--- ---·--···---..---··--·. ·•·" . ·--· ---------------- ---------·-· ·-
         From: .Rebecca Spivak <reb~ccaspivak@outlook.com>
         Date: Saturday, February 22, 2020 at 7:06 PM
         To: 11 ckstern+plusmall@gmail.com11 <ckstern+plusmail@gmail.com>, 11 nathan.wi1lard@gmail.com 11
         <nathan.willard@gmail.com>, "cacsar.plus@gmail.com" <cacsar.pius@gmail.com>, 11 plus.-ajg@gmail.com 11
         <plus.ajg@gmail.com>, Ven Duong <yenergy@gmail.com>, "benjamin.collier@gmail.com"
         <benj~min.coliier@gmail.com>, 11JakeBerv.plus@gmail.com 11 <JakeBerv.plus@gmail.com>, Max Cho
         <maxrcho@gmall.com>, "jacob.brookover@gmail.com" <jacob.brookover@gmail.com>,
         11 diana!sherman@gmail.com 11 <diana.sherman@gmail.com>, Ayan Kaya I <ayan.kayal@gmail.com>,

         11 nei1.inala@gmail.com 11 <nell.inala@gmail.com>, "david@goerger.info" <david@goerger.info>, \,

         11 jessica@jessicayang.org11 <jessica@jessicayang.org>, 11 vc@vladcole.net 11 <vc@viadcole.net>,


       • 11 blanc~.weiwen.ll@gmail.com 11 <blanca.weiwen.ll@gmail.com~, "benlto.flores@yale.edu"

         <benltp.flores@yale.edu>, 11 seluga@gmail.com 11 <seluga@gmall.com>
         Subject: Re: <no subject>             · ··
               .1
        He thought he was clever, competent, admired, respected, wanted, needed.
        He assumed those things and acted as If they were true.

        He was so pathetically wrong.

        Shawn, you little shit, I never thought well of you.
        Why do yo1,1 think we fought so much over the years?


1of2                                                                                                               2/22/2020, 10:16 PM
                                                                    ■■■
                                                                     ---                                                  032
                      Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 33 of 36


' <no subject>
Re~

                  '
        You assumed you were admired and loved and couldn't handle it when l told you you were not.
                  j


        You ar~ disgusting.
        You're'. greasy.
        And srhall.
        You'r~ a rat pretending to be a lion.
                                                                - .. . - - - .. .. _.. ,. - · . ... . - ···· ... _________ - . ---· ·- ·
       '···-·-, .... ·--··. ·-· ·--·-·-···-- ···-· .. ..... - -··· ----· ··- - -                             , ,.

       From Rebecca Spivak <rebeccasplvak@outlook.com>
       Date! Saturday, February 22, 2020 at 7:03 PM
       To: "tkstern+plusmail@gmall.com" <ckstem+plusmail@gmail.com>, "nathan.willard@gmall.com"
       <natHan.willard@gmail.com>, "cacsar.plus@gmail.com" <cacsar.plus@gmall.com>, "p.lus.ajg@gmail.com"
       <plus!ajg@gmall.com>, Ven Duong <yenergy@gmail.com>, "benjamin.colller@gmail.com"
       <beniamin.colller@?gmall.com>, "JakeBerv.plus@gmail.com" <JakeBerv.plus@gmail.com>, Max Cho
       <maxrcho@gn1ail.com>, 11jacob.brookover@gmail.com11 <jacob.brookover@gmail.com>,
       "diana.sherman@gmall.com" <diana.sherman@gmall.com>, Ayan Kayal <ayan.kayal@gmail.com>,
       11
          neil.inala@gmail.com 11 <neil.inala@gmall.com>, "david@goerger.info" <david@goerger.info>,
       "Jessi~@jessicayang.org" <jessica@jesslcayang.org>, 11 vc@vladcole.net11 <vc@vladcole.net>,
       "bian~.weiwen.ll@gmall.com" <blanca.weiwen.li@gmail.com>, "benito.f1ores@yale.edu"
       <benito.flores@yale.edu>, "seluga@gmail.com" <seluga@gmall.com>
              ·I
       Subj,ct: Re: <no subject>

       Shawn ls an Incompetent, egotistical child who didn't know his privilege, and who was completely out of his league
       when he thought he could hold any sort of position over me. Like when- at age 3, tries to tell me she's the boss.
       It's cute because ~he's three.
       With Shawn It's mind boggling. He's shit.
       Look what a fuck up he is.
             I
       Uttle·J;>oy who got too excited '" and who now has shit running down his shorts, hoping that others don't see it.

             I
            .,
             'I
             I




2of2                                                                                                                      2/22/2020, 10:16 PM
                                                                              ■■■
                                                                               ---
                                                                              032                                                 033
              Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 34 of 36

Filing# 103847161 E-Filed 02/25/2020 11 :03:02AM
                                                            IN THE COUNTY COURT OF TIIE
                                                            SECOND JUDICIAL CIRCU IT, IN A?\D
                                                            FOR LEOKCOU~TY, FLORIDA.

        STATE OF FLORIDA,                                   CASE NO. l 9MM029 l 9
                                                            SPN 252913
        vs.
        Rebecca B. Spivak,

               Defendant(s).
                                ----'I
                                         ORDER TO REVOKE BOND


        The Defendant having violated the tenns and conditions of his bond, the Sheriff ofl ,EON
        County is hereby directed to take and retain said Defendant into custody in the LEON County
        Jail and to be held until fi nal disposition of this case.

                The Clerk of the Court is directed to issue a NO BOND CAPIA8 and deliver same to the
         Sheriff of LEON County, Florida along with a certified copyorthis order.

                                         DEFENDAN'J' INFORMATION:

         NAME:         Rebecca B. Spivak
         ADDRESS:      128 NJ<: 51st St.,, Seattle, WA 98105
         PHONE:
         DOB:      -
         RACE/SEX: W/F
         CHARGE(S): 1)          VIOLATION OF STALKING IN.JUNCTION (Ml) (ref. #8006)


                ORDERED A~D ADJUDGED that in order to assure the Defendant's appearance in

         court and protect the community.




                                                            ui~~K · ·
                DONE A,'ID ORDERED in LEON, FL thi,;//j/J..::: of February 2 ~-




                                                               i/
         copies furnished to:
         Jon Bielby Jr.
         Ethan Andrew Way




                                                     ■■■
                                                      ---
                                                     033                                               034
             Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 35 of 36

Filing# 101815459 E-Filed 01/17/2020 08:43:08AM

                                                                                                         i
                                                                IN THE COUNTY COURT OF 't:IE
                                                              · SECOND JUDICIAL CIRCUIT, IN AND
                                                                FOR LEON COUNTY, FLORIDA.
       STATE OF FLORIDA
                                                              CASENO. 19MM02919
                                                              SPN 262005
       vs.
                                                              **INFORMATION**
       Rebecca B. Spivak
       W/F,. .
       SSN
                     Defendant(s).
       ----- --------'I
       INFORMATION FOR:

       1)      VIOLATION OF STALKING INJUNCTION (Ml) (ref. #8006)


       IN THE NAME OF AND BY THE AUTHORITY OF THE STATE OF FLORIDA:

              JACK CAMPBELL, State Attorney for the Second Judicial Circuit of the State of
       Florida, charges that in LEON County, Florida, the above-named defendant(s):

       COUNT 1: On or about November 6, 2019, telephoning, contacting, or otherwise
       communicating with the petitioner, directly or indirectly, unless the injunction specifically
       allows indirect contact through a third party.



       STATE OF FLORIDA
       COUNTY OF LEON

       JACK CAMPBELL, STATE ATTORNEY
       SECOND Jv......"-'..,.,.L C.u.~~


       Jon Biel    r.                     .
       Desi     ed Assistant State Attorney

       The foregoing instrument was acknowledged before me on January 13, 2020, by Jon Bielby' Jr.,
       Designated Assistant State Attorney by Jack Campbell, State Attorney for the Second Judicial
       Circuit of the State of Florida, who is known to me and did take an oath stating good faith in
       instituting the prosecution and certifying that testimony was received under oath frorp the
       material witness or witnesses for the offense pursuant to F.R.Cr.P; 3.140(g).
       M~ a 2-:::::::>                            .                 ..,:;i;"•::,.
       NOTARY PUBLIC                                               "'-l'~··i·.,     KARIATKINSON
                                                                  (.f          :;\ Commla&lontGGf15760
                                                                   •~°;          '$J l:vftl- J111e fA 2021
                                                                    '•,. ii!.•· - -                 ...
       2/SCM                                                          •-.,~, , •••• londedtm, lro,F•ia--~7019



                                                       ■■■
                                                        ---
                                                       034                                                      035
      Case 2:20-cv-01480-MJP Document 25-3 Filed 10/27/20 Page 36 of 36


                         DA'l'B : 02/04/2020                 IME :08:11:55 AM
            CLERK 'S COURT WORKSHEET       -- CASE MANAGEMENT CONFERENCE INFO • .

 DATE: 02/05/20 09:00 AM                JUDGE: SMITHJ LAYNE
 CASEl:2019MM2919A       SPN:         262005     STATE VS: SPIVAK~ RIVKA
 PATTY:MISD. DIV. 3          DAT'.l'Y:WAY ETHAN ANDREW                 RPTR:
                                                                r
 LEV CNT          CHARGE LITERAL                                                        R.O.R.BOND
 M      1    VIOLATION OF STALKING INJUNCTION                                           __      500C




 _    PLEA DATE SET FOR       _ _. _ _                   _    TRIAL SE1' FOR       _     . _ __
        S MAN. CONF. SET FOR_-----
           'NCE DA1'E SET FOR ______
            AS ORDERED { _ _ _ _ _
            TR.IAL CMC
      TEXT 1)
                                _ _ ~
                                     off
                                      __            /
                                                         _
                                                         _
                                                              DEFENDANT PLEAD
                                                              .BOND ESTREATED
                                               +--_ _ _ _ _ _ _ _ _ _ _ )


             2)
 _    NOTICE (A/D)                                                     _   CONDITIONS             r

 ****************************
 LIDJ CNT    CHARGE Ll'l'ERAL
                                      PLEA ********************U*******
                                            G/N   STATUTE       R.O~R. BOND
 M      1    VIOLATION OF STALKING    INJUNCTI_ 784.0487 4A       __ 500C




                                                ,
 _.PLEA ACCEPTED                   _PSI ORD. FOR._-_-_ _· CNT DEG                            NCIC GOC
 _PSI WAIVED                       _BOND EST                1 _
 _ SET ASIDE BOND EST              _poR ORDERED _ - - - -   2 _ .
 _SENT DATE SE'l'_-____            _FLEA RESI!.'T _ __ __   3 _
 _ TRIAL SET J/N_-____             __DEFENDANT PLEAD                              4 _
 _ WITHDRAW CAPIAS                                                             5 _,
 _NO .INFORMATION ON COUNTS ( . _              ) ( _           ) ( _       ) <_         ) { _     )
 _STATE NOLLE PROSSED COUNTS{ _                ) <_            ) ( _       ) <_         ) ( _     )
 **************************
 CNT A A Y     D.O.C   CNTY
                                     SEN'l'ENCE
                                     COMM     JAIL
                                                             ***********************~***
                                                                PROB.   CONC/CONS/COTB/INC
        G W O               JAIL      CONT.             CR                          C/L/S/I
  1   ---




 _     SENTENCED .STAYED UNTIL
 _     PA?SED (!NTIL




REP0335DX




                                        ■■■
                                         ---
                                        035                                                     036
